Per Curiam:
This case is ruled by Powell v. Com. 114 Pa. 265, 60 Am. Rep. 350, 7 Atl. 913, so far as the question of the police power of the state is concerned. We were of opinion there, as we are now, that the legislature has the power to prohibit the manufacture and sale of an article detrimental to the public health. Whether oleomargarine was such an article was a question of fact, and one which had been determined by the legislature. We are bound to presume that it was done upon sufficient evidence.
The question now presented by the defendants’ first and second points (see fourth and fifth assignments) was not directly made in the court below upon the trial of Powell v. Com. and was not pressed upon our attention. We affirm this case fro form a, in order that both may go up together.
Judgment affirmed.